Citation Nr: 1600258	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder (for accrued benefit purposes).

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to January 1992.  He died in May 2013, and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the Veteran initiated the appeal in this case by filing a timely Notice of Disagreement (NOD) in September 2012.  After his death, his surviving spouse was substituted as the Appellant in this case pursuant to the relevant statutory provisions of 38 U.S.C.A. § 5121A.  A Statement of the Case (SOC) was issued in December 2013, and the Appellant perfected the appeal by filing a timely Substantive Appeal in February 2014.

This matter was previously before the Board in June 2014 at which time it was remanded for a Board videoconference hearing, which took place in April 2015.  A transcript of the hearing is associated with the claims file.

By a July 2013 Form 21-22, the Appellant appointed The American Legion as her representative.  Although a representative from The American Legion was not present during the hearing and did not submit an informal hearing presentation, it is in the best interest of the Appellant to proceed without delay as this decision represents a full grant of the appeal decided herein.

In December 2013, the RO denied service connection for cause of death.  In an October 2014 statement, the Appellant indicated that she did not agree with the decision.  A statement of the case was not issued.  As explained below, this issue is being remanded under Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's major depressive disorder was incurred in or caused by service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Appellant's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Appellant seeks service connection for the Veteran's acquired psychiatric disabilities, to include major depressive disorder.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for major depressive disorder is warranted.

By way of history, months after the Veteran returned from serving in the Gulf War, and while the Veteran was still on active duty, the Veteran was admitted to the hospital for a suicide attempt.  See September 1991 STR; October 1991 Report of Medical History; October 1991 Report of Medical Examination.  

A couple years after service, a private treatment record noted that the Veteran was not sleeping and was having a difficult time with his temper.  See December 1994 Magnolia Medical Clinic Treatment Record.  The Veteran had reported an increase in irritability.  Id.

A January 2000 private treatment record diagnosed the Veteran with depression, anxiety, anger problems, and obsessive compulsive disorder.  See January 2000 Magnolia Medical Clinic Treatment Record.  

A September 2000 Magnolia Medical Clinic note reported that the Veteran's Paxil prescription was no longer working and the Veteran was feeling as he did before the medication.

A January 2006 private treatment record noted that the need to start anti-depressant therapy was discussed with the Veteran.  See January 2006 White Wilson Medical Center.

Private treatment records from 2006 and 2007 noted increased irritability and depressed mood and diagnosed the Veteran with anxiety and depression.  See June 2006 and December 2007 White Wilson Medical Center Treatment Records.

In February 2008, the Veteran's doctor noted he reported feeling helpless, tense, and worried, and that he had thoughts of wanting to die, but had no recent thoughts of wanting to harm himself or anyone else.  See February 2008 White Wilson Medical Center Treatment Record.

In June 2010, the Veteran's doctor described the Veteran's depression as recurrent.  See June 2010 Dr. Negron Treatment Record.

In his December 2010 VA examination relating to bone issues, the Veteran reported that he had bouts of depression since 1991.

The Veteran underwent a VA examination for mental health disabilities in December 2010.  The examiner diagnosed the Veteran with depressive disorder, amnestic disorder, and dyssomnia.  The examiner noted no history of suicide attempts and no presence of suicidal thoughts.  The examiner noted that the Veteran had reported that his depression subsided prior to his discharge from active duty.  The examiner found that based on the information available it appeared less likely as not that the Veteran's depression was caused by or related to his service.

A July 2011 VA Medical Center treatment record stated that the Veteran had his first episode of depression in service and attempted suicide by cutting his arm.  The treatment record reported that the Veteran had been on antidepressants on and off with occasional suicidal thoughts.  It also reported that the Veteran tried to put a gun to his head a few times but his wife helped him stop.  The Veteran had reported that his mood was irritable, his concentration was variable, and he sat on the couch all day.  The treatment record noted that the Veteran's pain was managed but his depression was not responding to the medication.  The doctor noted chronic symptoms of depression associated with anxiety with a diagnosis of recurrent major depressive disorder and anxiety disorder.

In a March 2012 VA mental disabilities examination, the examiner concluded that the Veteran's reported disability pattern appeared to represent a diagnosable, chronic, multi-symptom illness with a partially explained etiology (i.e., major depressive disorder).  

A March 2013 Social Security Administration (SSA) psychology consultation found depression and a past history of suicidal ideation.

It appears the Veteran was on and off antidepressant medication after service.  See April 2015 Hrg. Tr., p. 7 (Appellant testified that Veteran was put on Paxil in 1994, that the situation worsened in 1999 or 2000, and that the Veteran was on and off antidepressants); March 2000 Magnolia Medical Clinic Treatment Record (noting the Veteran wanted to discuss Paxil); White-Wilson Medical Center Medication Flow Sheet (showing the Veteran was prescribed Wellbutrin around July 2000).

The Veteran reported that his depression affected his ability to function in everyday life.  See June 2012 NOD.  He experienced suicidal ideations almost daily and did not enjoy life anymore.  Id.  

The Veteran's family reported that the Veteran did not have health problems before service but had depression and anxiety after service.  See August 2010, October 2011 Veteran's Wife's Statements; see also August 2010 Veteran's Brother-in-Law's Statement; August 2010 Veteran's Nephew's Statement.  

The Veteran's mother-in-law stated that the Veteran attempted suicide and suffered from depression starting in 1991, during service, and continued to suffer from it after service.  See June 2012 Veteran's Mother-in-Law's Statement.  She reported that the Veteran rarely attended family gatherings.  Id.  

The Veteran's nephew, who lived with the Veteran for 3 years, reported that the Veteran did not have any medical problems before service but suffered from debilitating depression after service.  See June 2012 Veteran's Nephew's Statement.  The nephew reported that the Veteran used to be very outgoing, hardworking, and motivated, but was not the same person after the depression set in.  See February 2013 Supplemental Third Party Questionnaire.  By 2012, the Veteran had good days but would often just work and go to bed after coming home.  See June 2012 Veteran's Nephew's Statement.  The Veteran's nephew reported that he sometimes would check on the Veteran when the Veteran's wife was unable to reach the Veteran and was worried about a possible suicide attempt.  Id.

The Veteran's brother-in-law reported that the Veteran began to suffer from depression after returning from the Gulf War.  See June 2012 Veteran's Brother-in-Law's Statement.  He reported that the Veteran had depression in service, attempted suicide in service, and continued to have depression after service, including another suicide attempt.  Id.  He also reported that the Veteran did not fully engage in work, family, and life.  Id.

The Veteran's wife reported that the Veteran suffered from depression after returning from the Gulf War.  See June 2012 Veteran's Wife's Statement.  She reported that he was fine before deployment but changed when he returned from deployment.  See February 2014 Substantive Appeal.  He returned a different person.  See April 2015 Hrg. Tr., p. 5.  He was not like that before and she had known him since he was 15 years old.  See June 2012 Veteran's Wife's Statement.  She reported that he attempted suicide months after returning from deployment, while still in service.  See February 2014 Substantive Appeal.  She reported that he was suicidal after service.  Id.  She also testified that he did not try to hide his suicide attempts.  See Tr., p. 7.  She reported that he contemplated suicide almost daily and attempted suicide at least two times after service.  See June 2012 Veteran's Wife's Statement; see also Tr., p. 18.  She talked him out of other potential suicide attempts.  See Tr., p. 20.  He could not concentrate, forgot things, and spent a lot of time in bed.  See June 2012 Veteran's Wife's Statement.  

The Veteran committed suicide in May 2013.  See June 2013 Death Certificate.

Viewing the evidence as a whole, and in the light most favorable to the Appellant, the Board finds that the criteria for service connection for major depressive disorder have been met.

First, the Veteran had a diagnosis of major depressive disorder during the claim period.  See June 2010 Dr. Negron Treatment Record; July 2011 VAMC Treatment Record.

Second, the Veteran had his first episode of depression in service.  See July 2011 VAMC Treatment Record.  The Veteran was admitted to the hospital during service for a suicide attempt.  See September 1991 STR; October 1991 Report of Medical History; October 1991 Report of Medical Examination.  

Third, the evidence as a whole, viewed in the light most favorable to the claimant, suggests a nexus between service and the Veteran's depression.  The Veteran's wife reported that the Veteran was different after the Gulf War.  April 2015 Hrg. Tr., p.5.  Months after returning from the Gulf War, while still in service, the Veteran made a suicide attempt.  See September 1991 STR; October 1991 Report of Medical History; October 1991 Report of Medical Examination.  A VA treater later described that incident, or time period, as the Veteran's first episode of depression.  See July 2011 VAMC Treatment Record.  A couple years after service, the Veteran sought treatment and described an increase in irritability.  See December 1994 Magnolia Medical Clinic Treatment Record.  The symptom of irritability is noted throughout the Veteran's depression treatment.  See June 2006 and December 2007 White Wilson Medical Center Treatment Records; July 2011 VA Medical Center Treatment Record.  The Veteran was on and off antidepressants after service and had suicidal thoughts and suicide attempts.  See July 2011 VA Medical Center Treatment Record; See April 2015 Hrg. Tr., p. 7 (Appellant testified that Veteran was put on Paxil in 1994, that the situation worsened in 1999 or 2000, and that the Veteran was on and off antidepressants); April 2015 Hrg. Tr., p. 18 (suicidal thoughts and attempts).  The Veteran described having bouts of depression since 1991, while in service.  See December 2010 VA Bones Examination Report.  Both private and VA treaters described the Veteran's depression as chronic and recurrent.  See June 2010 Dr. Negron Treatment Record; July 2011 VA Medical Center Treatment Record.

A December 2010 VA examiner opined that the Veteran's depression was less likely than not related to service.  However, the VA examiner's opinion is based on inaccurate facts.  The VA examiner's opinion is based on an in-service event of suicidal thoughts rather than a suicide attempt.  The VA examiner's opinion is also based on a history of no suicide attempts, including after service.  These underlying assumptions are contrary to the evidence of record, which documented the Veteran's in-service suicide attempt.  See September 1991 STR; October 1991 Report of Medical History; October 1991 Report of Medical Examination.  Moreover, after the VA examination, additional evidence was submitted showing that the Veteran had almost daily suicidal thoughts and attempted suicide at least twice after service.  See June 2012 Veteran's Wife's Statement; see also June 2012 Veteran's Brother-in-Law's Statement; June 2012 Veteran's Nephew's Statement; April 2015 Hrg. Tr., p. 18.  The VA examiner also did not have the benefit of the Veteran's wife's credible testimony regarding the Veteran's symptoms since returning from deployment, symptoms later diagnosed as major depressive disorder.  As such, the VA examiner's opinion lacks any probative value.

Viewing the evidence as a whole, and resolving all doubt in favor of the Appellant, the Board finds a link between service and the Veteran's depression.  


ORDER

Service connection for major depressive disorder is granted.

REMAND

In December 2013, the RO denied service connection for cause of death.  In an October 2014 statement, the Appellant indicated that she did not agree with the decision.  The Board finds that the Appellant's statement constitutes a timely notice of disagreement with the denial of service connection for cause of death.  See 38 C.F.R. § 20.201.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement related thereto, the claimant is entitled to a statement of the case.  38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93 (1997).

Accordingly, the matter is REMANDED for the following action:

1.  Provide the Appellant and her representative with a statement of the case on the issue of service connection for cause of death.  Advise the Appellant of the time period in which to perfect her appeal.  If the Appellant perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


